Citation Nr: 1411558	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-03 303	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969 and received the Combat Infantryman Badge (CIB).  He died in March 2004.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen her previously denied claim of entitlement to service connection for the cause of his death.

As support for her claim, the appellant testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  During the hearing, VA received additional evidence consisting of a brief from the Appellant's attorney and a February 2010 letter from T. Fisher, M.D.  The appellant waived her right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless the appellant waives this procedural right).  [Notably, the February 2010 letter from Dr. Fisher was of record at the time of the December 2011 statement of the case (SOC), so presumably considered.]

Although the RO determined in the December 2011 SOC that new and material evidence had not been submitted to reopen this claim of entitlement to service connection for cause of death, so, too, must the Board make this threshold preliminary determination - before proceeding further - because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).  But, on the other hand, a finding of new and material evidence since the last final and binding decision denying this claim would require the reopening of this claim and its readjudication on its underlying merits.  So this will be the Board's method of analysis of this claim.

In this decision, because there is the required new and material evidence, the Board is reopening this claim of entitlement to service connection for the cause of the Veteran's death.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO for further development and consideration.


FINDINGS OF FACT

1.  The RO previously considered and denied the appellant-widow's claim of entitlement to service connection for the cause of the Veteran's death in April 2005; she was appropriately notified of that prior decision and of her procedural and appellate rights, but she did not file a timely appeal.

2.  Additional evidence since received, however, is not cumulative or redundant of the evidence considered in that prior decision and relates to an unestablished fact necessary to substantiate this claim.



CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision denying service connection for the cause of death is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  But there is new and material evidence since to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  But inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no point at this juncture in discussing whether there has been compliance with the 
duty-to-notify-and-assist obligations of the VCAA, including in terms of apprising the Veteran of the type of evidence and information needed to reopen this claim since this is occurring, regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As to whether there has been compliance with the remaining portions of the VCAA, this is better determined once the additional development of the claim is completed on remand.


New and Material Evidence to Reopen this Claim of Entitlement to Service Connection for Cause of Death

In an April 2005 rating decision, the RO denied the appellant-widow's claim of entitlement to service connection for the cause of the Veteran's death because the evidence then of record failed to show the Veteran's death was related to his military service, including by way of a service-connected disability.  The appellant-widow was appropriately notified of that April 2005 rating decision and of her procedural and appellate rights, but she did not file a timely appeal; therefore, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

A claim that has been previously considered and denied, and not appealed, may be reopened if new and material evidence is received concerning the claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is evidence not previously submitted to VA, and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans, 9 Vet. App. at 282 (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance). 


The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court emphasized that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by obtaining an opinion, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with this opinion.

Evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Also, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on its merits as opposed to deciding the matter as a claim to reopen on the basis of new and material evidence.  38 C.F.R. § 3.156(c).

Here, the evidence associated with the claims file since the April 2005 rating decision does not include relevant official service department records, and there was no evidence received prior to the expiration of the appeal period following that decision pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and (c) are inapplicable.

There is nonetheless new and material evidence since the prior, final and binding, denial of this claim.  The evidence associated with the claims file at the time of the April 2005 rating decision included the Veteran's service treatment records (STRs), report of VA examination for diabetes mellitus, private treatment records (including a death summary), the appellant-widow's statements, and the Veteran's death certificate.  The death certificate lists the immediate cause of death as respiratory failure; right pulmonary effusion and adenocarcinoma - unknown primary are listed as underlying causes; and chronic obstructive pulmonary disease (COPD) is listed as a significant condition contributing to death but not resulting in the underlying cause of death.  In a June 2004 statement, the appellant-widow asserted that the Veteran was exposed to Agent Orange while serving in Vietnam and that the exposure caused his respiratory problems which caused his death.  

The Veteran's Vietnam service and Agent Orange exposure is conceded as he is the recipient of the CIB and service connection for diabetes mellitus type II associated with herbicide exposure had been established during his lifetime.  

Evidence received after the April 2005 rating decision includes the appellant's statements and hearing testimony and a February 2010 letter from Dr. Fisher.

Although the statement from Dr. Fisher essentially reiterates the causes of death identified on the Veteran's death certificate, the statements and hearing testimony of the appellant-widow received since the April 2005 rating decision was not before agency decision-makers at that time, so is new, and directly addresses an unestablished fact necessary to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.  Specifically, at the October 2013 hearing, the appellant-widow provided testimony that the Veteran had been passing blood and, because of his diabetes, was hospitalized to determine the cause of his illness.  

As the new evidence suggests the Veteran's service-connected diabetes mellitus may have contributed to his death, it pertains to an unestablished fact necessary to substantiate the claim of entitlement to service connection for the cause of his death, and raises a reasonable possibility of substantiating this claim.  As such, the testimony of the appellant-widow relates to an unestablished fact that is necessary to substantiate her claim for service connection for the cause of his death.  See Shade, supra.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of service connection for the cause of the Veteran's death has been received and the claim is reopened.

Reopening the claim, however, is not necessarily tantamount to granting the claim on its underlying merits.  It must be readjudicated on it underlying merits, i.e., on a de novo basis, upon completion of the additional development on remand.

ORDER

As new and material evidence has been submitted, the petition to reopen the claim for service connection for the cause of the Veteran's death is granted subject to the further development of the claim on remand.


REMAND

The appellant-widow asserts that the Veteran's diabetes mellitus, a service-connected disability, was a contributing factor in his death.  Alternatively, she claims that his respiratory failure/COPD and/or adenocarcinoma were the result of his Agent Orange exposure.  

A disability is a contributory cause of death if it contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  It is not sufficient merely to show that it casually shared in producing death, rather it must be shown there was a causal connection.  Id.  

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated regardless of coexisting conditions.  But even in such cases there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 


There remains for consideration in this appeal the question of whether the Veteran's service-connected diabetes mellitus, contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).  The appellant-widow testified that the Veteran's service-connected diabetes mellitus was a factor resulting in his hospitalization.  This raises the issue of whether the diabetes mellitus accelerated (i.e., hastened) his death - such as if it affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  Accordingly, a medical opinion is needed to assist in deciding this appeal because of the complexity of this issue.

Further, during her October 2013 hearing, the appellant-widow testified that pertinent VA and private treatment record have not been obtained.  Specifically, she reported that VA has only obtained partial records from Dr. Fisher and Crestwood Medical Center in Huntsville, Alabama.  She stated that Dr. Fisher had been treating the Veteran since 2001; however, VA has obtained records from February to March 2004 only.  It was also reported that the Veteran had been treated at Presley Hospital in Huntsville, Alabama.  The appellant-widow further testified that the Veteran received VA treatment prior to going to Dr. Fisher in 2001.  VA has a duty to obtain identified, pertinent medical records.  38 C.F.R. § 3.159(c).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether they are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, all pertinent VA and private treatment reports not yet associated with the claims file must be secured.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  After securing any necessary release forms, with full address information, obtain all outstanding records referable to treatment of the Veteran by VA and any other pertinent health care provider, including Dr. Fisher, Crestwood Medical Center, and Presley Hospital.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  38 C.F.R. § 3.159(c) and (e).

2.  After all available records and/or responses have been associated with the claims file, forward the claims file (including a complete copy of this remand) to an appropriate VA physician for a comprehensive review of the record and an opinion as to whether the Veteran's diabetes mellitus type II caused or contributed substantially or materially to his death or whether his terminal respiratory failure/COPD and/or adenocarcinoma was related to exposure to Agent Orange during his service, if accepting that he was exposed to that toxin.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the claims file, the examiner is requested to determine:

(a)  Whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diabetes mellitus type II either (1) singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death, or (3) caused or aggravated the cause and underlying causes of the Veteran's death (respiratory failure, pulmonary effusion, adenocarcinoma and COPD).  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

(b)  Whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's terminal respiratory failure, pulmonary effusion, adenocarcinoma and/or COPD were the result of his service, including especially his presumed herbicide exposure.

The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.  The consulting physician must explain the rationale for all opinions expressed, citing to supporting factual data/medical literature as deemed appropriate.


3.  Review the record to ensure that all development directed is completed, as requested.  Then readjudicate the reopened claim on its underlying merits (de novo review).  If the claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant-Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


